Name: Commission Regulation (EC) No 1555/94 of 30 June 1994 amending Regulation (EEC) No 394/70 on detailed rules for granting export refunds on sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 No L 166/52 Official Journal of the European Communities 1 . 7. 94 COMMISSION REGULATION (EC) No 1555/94 of 30 June 1994 amending Regulation (EEC) No 394/70 on detailed rules for granting export refunds on sugar HAS ADOPTED THIS REGULATION : Article 1 The following Article is added to Regulation (EEC) No 394/70 : Article 13 b The export refund for the products referred to in Article 1 ( 1 ) (h) or Regulation (EEC) No 1785/81 shall be granted only in respect of products :  which constitute an immediate product obtained by hydrolysis of inulin or oligofructoses ;  which have a content by weight in the dry state of at least 80 % fructose, and  of which the total content by weight in the dry state of polysaccharides and oligosaccharides, including the di- or trisaccharides content, does not exceed 8,5 %.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 133/94 (4), and in particular Article 19 (7) thereof, Whereas, following the amendment of Article 1 (2) of Regulation (EEC) No 1785/81 , inulin syrup may, pursuant to Article 19 (2) of that Regulation, receive, where appro ­ priate, an export refund ; whereas it is accordingly neces ­ sary to amend Regulation (EEC) No 394/70 (3), as last amended by Regulation (EC) No 1021 /94 (4) ; Whereas, in particular as regards trade, the provisions covering isoglucose should, given the great similarity of the two products, be applied mutatis mutandis to inulin syrup ; whereas, in the first instance, without prejudice to appropriate measures to be taken at a later date, the product should forthwith be defined by reference to its content of fructose, polysaccharides and other types of sugar so that the refund may be granted, where appro ­ priate, only for the true product in the natural state ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 22, 27. 1 . 1994, p. 7. 0 OJ No L 50, 4. 3 . 1970, p. 1 . (4) OJ No L 112, 3. 5. 1994, p. 13 .